Order unanimously affirmed with costs. Memorandum: Defendants appeal from the denial of their motions for summary *934judgment. A review of the record discloses that the sufficiency of plaintiffs’ proof should be determined at trial. Summary judgment should be denied if there is any doubt as to the existence of a triable issue, or if there is even arguably such an issue (see, Hourigan v McGarry, 106 AD2d 845). (Appeals from order of Supreme Court, Erie County, Flaherty, J.— summary judgment.) Present—Dillon, P. J., Doerr, Pine, Law-ton and Davis, JJ.